Citation Nr: 1211090	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO granted service connection for the Veteran's degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity and assigned a 10 percent disability rating, effective August 29, 2008.  The Veteran filed a notice of disagreement (NOD) with the November 2008 rating decision, in which he contended that his degenerative arthritis of the lumbar spine warranted a higher disability rating.  He was issued a statement of the case (SOC) in January 2009 and perfected a timely substantive appeal, via a VA Form 9, in March 2009.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of that hearing has been associated with the claims file.

This case was previously remanded by the Board in February 2011 for additional development.  


FINDINGS OF FACT

1.  Prior to May 14, 2010, the Veteran's degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity was productive of pain, forward flexion of the thoracolumbar spine to 87 degrees with pain beginning at 87 degrees at worst, additional limitation of joint function on repetitive motion due to pain with no additional degree of limitation, magnetic resonance imaging (MRI) findings of intermittent nerve root irritation, the use of a back brace, subjective complaints of pain radiating into the lower extremities, and no findings of neurological deficits due to the lumbar disc disease.  

2.  From May 14, 2010, the Veteran's degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity was productive of pain, forward flexion of the thoracolumbar spine to 80 degrees with pain beginning at 45 degrees at worst, no additional limitation of joint function on repetitive motion, MRI findings of intermittent nerve root irritation, the use of a back brace, subjective complaints of pain radiating into the lower extremities, and no findings of neurological deficits due to the lumbar disc disease.  


CONCLUSIONS OF LAW

1.  Prior to May 14, 2010, the criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

2.  From May 14, 2010, the criteria for an initial disability rating of 20 percent for degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the November 2008 rating decision, he was provided notice of the VCAA in September 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in September 2008, pertaining to the downstream disability rating and effective date elements of his claim and was furnished a SOC in January 2009 with subsequent readjudication in July 2010 and August 2011 supplemental SOCs.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity and assigning an initial disability rating for this condition, he filed a NOD contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a SOC that addressed the initial rating assigned for his degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, an adequate fee-basis VA examination by QTC Medical Services, adequate VA examinations, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran is currently assigned a 20 percent disability rating for chronic lumbar strain under the provisions of Diagnostic Code 5237, pertaining to lumbosacral strain.  38 C.F.R. § 4.71a (2011).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.
Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a (2011).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a (2011).

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a (2011).

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a (2011).

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2011).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Analysis

The Veteran contends that his current degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity warrants a higher disability rating due to radiating pain and numbness in the lower extremities.  

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in August 2008, VA must review the evidence of record from August 2007.  Therefore, while VA treatment records show that an October 2004 electromyography (EMG) study in October 2004 noted symptoms were suggestive of small-fiber neuropathy, although the study was found to be normal, the Board will review the evidence of record from August 2007 in determining the Veteran's current symptoms of his degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity.  

VA outpatient treatment reports from June 2007 to May 2008 reflect that the Veteran was treated for chronic low back pain and continued flare up of low back pain radiating down the right leg all the way to the foot, pain radiating into the right leg with standing and into the left leg with sitting, and he was on medication (Naproxen, Hydrocodone, Gabapentin) for pain.  During this period he was diagnosed with degenerative joint disease of the lumbar spine.  A May 2008 MRI report revealed findings of: an extruded disc fragment at L5-S1 which displaced the left S1 nerve root and compressed the thecal sac with central and right paracentral disc protrusion which displaced the right nerve root and mildly compressed the thecal sac; mild anterior flattening of the thecal sac by intervertebral disc bulging annuli at L1-L2, L2-L3, and L3-L4; and diffuse changes of facet joint arthropathy.  

A July 2008 private treatment report noted the Veteran's history of low back pain with bilateral radiation in both legs, an unspecified MRI was reviewed, and the Veteran was diagnosed with low back pain with bilateral radiation.  At this time, the Veteran was also noted to be on medications including Celebrex and Gabapentin and the private physician noted that he planned to write a letter to VA.  In a July 2008 letter, the Veteran's private physician, Dr. R.R., reported that the Veteran presented to his office in July 2008 with a history of back pain.  He reviewed the May 2008 VA MRI report and noted severe disc disease with bilateral herniated nerve roots at L5-S1.  Dr. R.R. also stated that the Veteran had a history of three knee surgeries and continued to have an antalgic gait.  He reported the Veteran's concern that his knee problems had led to his lumbosacral disease.  Dr. R.R. found that there was some concern that perhaps the Veteran's unsteady gait due to his knee pain could have led to his worsening lumbosacral findings.  Finally, he encouraged that lumbosacral intervention be proceeded with as soon as possible to help the Veteran's current condition.  

A July 2008 VA outpatient treatment report revealed that the Veteran was waiting on a date for back surgery and was on pain medication and used a brace.  

In an August 2008 VA outpatient treatment report, the Veteran complained of low back pain and bilateral lower extremity pain, noted as worse with standing or walking.  He denied any bowel or bladder dysfunction.  The Veteran also reported that low back pain was worse and he had vague intermittent pain in his bilateral feet that was worse with standing or sitting.  A neurological evaluation revealed light touch sensation intact throughout and the Veteran reported numbness/burning in toes with standing.  Motor function testing was 5/5 in all four extremities.  The Veteran's reflexes were 1+ throughout, Hoffman's test was negative bilaterally, and there was no clonus.  The Veteran had an antalgic gait with respect to low back pain and was otherwise stable and non spastic.  He was noted to have a one inch right leg length discrepancy.  The May 2008 MRI was reviewed and the VA physician at this time noted large left L5-S1 herniated nucleus pulposus impinging on the left S1 nerve root, and no canal compromise or stenosis was noted.  The Veteran was assessed with low back pain, vague bilateral lower extremity complaints and no obvious radiculopathy was noted.  The Veteran was to continue on Celebrex, Neurotonin was increased, and he was advised to wean himself off of narcotics.  

A September 2008 VA outpatient treatment report reflects that the Veteran believed he needed back surgery and he had been treated two weeks earlier for back and bilateral lower extremity pain.  

An October 2008 private medical report reflects that the Veteran complained of low back pain and bilateral lower extremity pain, right greater than left, and he was noted to have bilateral foot paresthesia.  He stated that back pain had been on and off for years but he was able to control his pain.  The Veteran also reported having bilateral foot paresthesia for the last year and a half and his leg pain had been increasing since March 2008.  He stated pain was worse with walking or activity, relieved with rest, Neurotonin, or laying down, and he had undergone medical treatment with a TENS unit which did not provide longstanding relief.  A physical examination was found to be entirely normal.  A neurological evaluation revealed a fairly unsteady gait, the Veteran walked slightly listing to the right, and he was unstable with heel to toe, toe, and heel walking as well as doing a one-legged stance.  He stated it was difficult on his knees to perform those activities.  He had a negative straight leg raise.  The Veteran was globally hyporeflexic with deep tendon reflexes of +1.  He had decreased sensation to the bilateral lower extremities, particularly to the feet.  The remainder of the neurological evaluation was noted as entirely normal.  Muscle strength examination in all various muscle groups was entirely normal in all four extremities, no muscle atrophy was noted, and tone was entirely normal.  There were no findings on straight leg testing either on the ipsilateral or contralateral side.  A musculoskeletal examination involving examination of the joint, bones, muscles, and tendons revealed that range of motion was found to be normal, particularly with notion of any pain and assessment of stability, with notation of any dislocation.  

In a November 2008 VA outpatient treatment report, the Veteran complained of low back pain and reported that he was unable to exercise because of the pain.  He also reported that he had seen two outside neurosurgeons who had told him that he needed back surgery.  A neurological evaluation revealed lower extremity strength was at 5/5, the Veteran was able to walk but favored his left knee and back, and there were no sensory changes.  The May 2008 MRI was reviewed and it was noted there was left L5-S1 herniated nucleus pulposus.  The Veteran was found to have a back exacerbation earlier in the year and a work up showed a left L5-S1 disk.  No clear cut radiculopathy was found, the Veteran was noted to have bilateral complaints, and his biggest problem was noted to be back pain.  He was taking medication, Neurotonin, which helped with the pain in his toes.  

At a November 2008 fee-basis VA examination by QTC Medical Services, the Veteran reported his lumbar spine condition symptoms included numbness and constant pain which traveled to the bilateral hips and legs.  Pain was described as burning, sharp, and cramping and was at an eight out of 10 in severity.  He had no stiffness, loss of bladder control, or loss of bowel control.  Pain was elicited by physical activity, standing, sitting, and walking.  Pain was relieved by rest and Morphine.  The Veteran reported that at the time of pain he could function with medication.  He also reported pain and numbness in the lower back which traveled to the hips and legs bilaterally.  He reported no treatment for this condition and that it had not resulted in any incapacitation.  The bone condition had never been infected.  The Veteran reported functional impairment included the inability to stand or walk for prolonged periods and the inability to complete tasks due to pain and numbness in the lower back that travelled to the hips and legs bilaterally.  With respect to the Veteran's gait, he was observed limping.  For ambulation, the Veteran required a back brace and cane which was needed to support the knees.  The Veteran did not require corrective shoes, crutches or a walker.  

A physical examination revealed no evidence of radiating pain on movement.  Lumbar muscle spasm and tenderness were found.  Straight leg raising test was negative on the right and left.  No ankylosis of the lumbar spine was found.  Range of motion testing revealed flexion to 87 degrees with pain at 87 degrees, extension to 22 degrees with pain at 22 degrees, right lateral flexion to 17 degrees with pain at 17 degrees and left lateral flexion to 28 degrees with pain at 28 degrees.  Right and left rotation were to 30 degrees, bilaterally.  Joint function of the spine was additionally limited by pain after repetitive use with pain having the major functional impact, although no additional limitation of motion in degrees was found.  There was no additional limitation of joint function after repetitive use by fatigue, weakness, lack of endurance, or incoordination.  Normal head position, symmetry in appearance, and symmetry of spinal motion with normal curves of the spine were found.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed motor function within normal limits, sensory function within normal limits, right lower extremity reflexes with knee jerk 2+ and ankle jerk 2+, and left lower extremity reflexes with knee jerk 1+ and ankle jerk 1+.  A lumbar spine X-ray revealed minimal to moderate lumbar spondylosis and mild to moderate multilevel degenerative disc space narrowing.  The Veteran was diagnosed with degenerative arthritis of the lumbar spine.  The examiner found the effect of the condition on the Veteran's daily activity was severe.  

A January 2009 VA outpatient treatment report reflects that the Veteran was treated for the left knee and reported that low back pain was worsened by the left knee.  

In a January 2009 private physical therapy report, the Veteran was diagnosed with low back pain, left knee patella femoral pain syndrome, and bursitis of the left knee/pes anserine.  He reported a chronic history of low back pain for over 20 years, however, in March 2008, he felt an immediate sharp, stabbing pain and a pop.  He reported an MRI was performed shortly thereafter and he was diagnosed with L5-S1 herniated disc on the left.  The Veteran stated that since then, he had bilateral lower extremity radiculopathy with his symptoms, including back pain, and radicular symptoms increased with standing and sitting.  He also reported having numbness in the feet.  The Veteran stated that he had two physicians recommending back surgery, however, the VA stated he was too heavy to undergo back surgery.  He reported working as a head mechanic for Enid Public Schools.  The Veteran noted that pain ranged from a four to six out of 10 in severity, and that walking, stairs, sitting and standing increased his pain.  He was recently fitted with a right heel lift due to a leg length discrepancy of 3/4 of an inch.  He was independently ambulatory and presented with a lumbar corset and left knee brace.  There was tenderness to palpation to the lumbar/sacral paraspinals and vertebral bodies.  A neurological evaluation revealed the Veteran's radicular symptoms did not follow any particular dermatomal pattern, he just stated that he had occasional pain and numbness throughout both legs.  Lumbar range of motion was guarded throughout all planes, especially with extension from a forward flexed position, and his finger to floor reach was approximately mid lower leg level.  Straight leg raise test was negative for low back pain, however, he presented with poor hamstring flexibility.  The private physical therapist found the Veteran would benefit from therapy interventions with a main emphasis on spinal, lumbar stabilization and core strengthening per his back and quadriceps.  The Veteran was planned to attend physical therapy three times a week for up to 6 weeks, per the 18 treatments approved by VA.  

In a February 2009 letter, the Veteran's private physician, Dr. R.R., reported that the Veteran was last seen in his office in February 2009 and continued to complain of low back pain with radiation pain down both legs.  Dr. R.R. also noted the Veteran's reported numbness in both legs and extending to his feet.  He stated that the Veteran's left lower extremity seemed to worsen with sitting for prolonged periods, greater than 15 to 20 minutes, and the right lower extremity seemed to worsen with ambulation.  The Veteran's symptoms were noted to have been present for some time.  Dr. R.R. also reported that the Veteran had an MRI taken at the VA in May 2008 which indicated an extruded disc fragment at L5-S1, which displaced the left S1 nerve root.  He found the MRI also revealed central and right paracentral disc protrusion which displaced the S1 nerve root.  He felt it was imperative to the Veteran's health to proceed with neurosurgical and/or orthopedic evaluation for probably surgical intervention.  

At a May 2010 VA examination, the Veteran reported having low back pain beginning approximately two years ago and had become somewhat worse since then.  Pain was located in the back and radiated down the posterior right leg to the knee.  He also reported numbness in his feet, although he denied that pain from his back radiated down his entire leg.  The Veteran described the severity as moderate to severe and described the duration and frequency as constant.  He denied any incapacitating episodes over the last 12 months.  The Veteran treated low back pain with medication, Morphine and Diclofenac, which helped decrease his pain level.  Flare ups of low back pain occurred four to five times a month, lasted two days, were precipitated by prolonged standing and walking, and were alleviated by medication and low back stretches.  During flare ups, the Veteran was unable to put on his shoes, and bending in general was limited.  He also reported symptoms of stiffness, spasms, and decreased motion of the spine.  The Veteran described numbness and paresthesias that radiated down the posterior right leg only to his knee.  He denied any fatigue, weakness, foot weakness, or bowel or bladder incontinence.  The Veteran walked with the use of a cane, mainly because of his left knee problems and not the back.  He did not use a crutch or walker, although he wore a back brace all the time except for when he slept.  The Veteran could walk approximately 150 yards without having increased back pain to the point he had to stop and rest.  He also reported that he felt unsteady on his feet when his left knee gave way but otherwise had no problems with steadiness or falls due to low back pain.  He denied any trauma or injury to the back since service or any hospitalization or surgery for the spine.  The Veteran reported his low back pain caused him to be slow in performing activities of daily living.  He worked for the Enid Public Schools as a bus mechanic, and was a supervisor so most of the work was not done by him but other mechanics, however, he stated he would not be able to do any lifting of heavy tires on the bus.  The Veteran worked 40 hours a week and missed two days over the last school year because of low back pain.  He stated that after driving about 40 miles, he had to stop and walk around due to low back pain.  

A physical examination revealed the Veteran walked with a cane and had a somewhat antalgic and very wide based gait.  He walked with a limp, favoring his left lower extremity.  He was able to get on the examining table without difficulty.  Spinal curvature was normal.  There was tenderness of the bilateral paravertebral muscles to palpation and tenderness over the right sacroiliac joint.  No spasms were noted.  Forward flexion was to 80 degrees with pain at 45 degrees, extension was to 30 degrees with pain at 30 degrees, right and left lateral flexion were to 30 degrees without pain, and right and left lateral rotation were to 28 degrees with pain at 25 degrees.  Pain was evidenced by report, grimacing, and guarding of the spine.  With repetition there was no functional impairment needed.  A neurological examination revealed 5/5 motor strength of the bilateral lower extremities, normal muscle tone, no muscle atrophy, intact sensation of the bilateral lower extremities to temperature, vibration, and light touch, negative straight leg raise bilaterally, negative Lesage's sign bilaterally, and deep tendon reflexes of the bilateral lower extremities were to 2+ and symmetrical.  The May 2008 MRI was reviewed by the examiner and the findings were reiterated in the VA examination report.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with right L5-S1 herniated disc and intermittent nerve root irritation to the right lower extremity, and no evidence of radiculopathy was found.  

In a June 2010 addendum to the May 2010 VA examination, the examiner clarified that the Veteran's antalgic gait was due to a combination of both degenerative disc disease of the lumbar spine and degenerative joint disease of the left knee but the degenerative joint disease of the left knee had the greatest impact on the Veteran's gait.  

In a January 2011 video conference hearing, the Veteran testified that he felt that his back should be rated higher than 10 percent due to the MRI findings which demonstrated a piece of his spine had broken off and caused problems with his bilateral lower extremities.  He stated that his back caused problems with bending, tying his shoes and putting socks on, lifting over ten to 20 pounds, leaning, standing of long periods, and sitting for over 30 minutes.  The Veteran testified that pain and numbness radiated down his legs into his feet, which was constant but also came and went depending on how long he was sitting or standing.  He reported that he received treatment at VA for his back and surgery was discussed as an option only after he lost 40 pounds.  The Veteran testified he used medication, Morphine pills, for his back pain, although he was unable to drive a bus when on medication which caused stress at his job.  He also stated he had trouble standing up straight after bending over which could last about a day or longer.  The Veteran testified that he was currently employed as a bus mechanic for Enid Public Schools and was a supervisor, so he had persons underneath him to perform manual work.  He stated that he had missed a couple of days of work due to his back in the past couple of years, and that one physician had stated that he needed to take it easy, although he did not specify that any bed rest was prescribed by a physician.  He reported that he did not recall whether his past VA examiners had used any device to measure his range of motion in the prior examinations.  The Veteran also testified that he had a leg length discrepancy and was provided arch supports for such.  

At a February 2011 VA examination, the Veteran reported that his lower back began hurting him two years ago and since that time, he had continued to have a sharp pain in his lower back and developed radiating pain into his right hip and left leg.  He reported having an MRI performed in May 2008 which the examiner noted had demonstrated an extruded disk fragment at L5-S1, displacing the left S1 nerve root and compressing the thecal sac.  The MRI was also noted to reveal a central and paracentral disk protrusion, displacing the right S1 nerve root and mildly compressing the thecal sac.  The Veteran reported having been evaluated by the neurosurgery service at VA and was advised to lose weight prior to undergoing a neurosurgical procedure.  He stated that he attempted to lose weight, however, he was not successful and had not undergone surgery on his lumbar spine.  He complained of a sharp pain, located on the midline of the lower lumbosacral spine which radiated to the right hip and left leg.  Pain was constant and worsened with standing for more than a few minutes and walking 100 yards or more.  Walking or standing precipitated right hip pain and left leg pain.  The Veteran denied weakness in the lower extremities secondary to the spine condition and he did have a knee condition and therefore developed some difficulty with weakness in the quadriceps muscle.  He developed some numbness in his toes on both feet and denied numbness in his legs.  He denied flare ups or incapacitating episodes.  The Veteran was employed as an auto mechanic for the Enid County Public School system and performed repairs on buses.  He stated that the lumbar spine condition had not affected his occupational duties.  He did his own yard work, including weeding, and did some chores, however, his lumbar spine condition limited daily activities in which he had to walk more than 100 yards or stand more than a few minutes.  The Veteran complained of stiffness in the lower back, primarily in the mornings.  He had difficulty with repetitive bending or heavy lifting.  The Veteran denied bowel or bladder difficulty related to the lumbar spine condition and did not notice fatigue or spasms in his lumbar spine.  He did not use an assistive device for ambulation due to the lumbar spine condition, however, he did use a cane for ambulation due to the knee condition.  The Veteran wore a back brace daily, both while at work and whenever he left home.  

A physical examination revealed the Veteran's spine had a normal appearance and posture, there was no point tenderness or paraspinous spasm palpable.  Range of motion testing revealed forward flexion to 80 degrees with pain at 80 degrees, extension to 20 degrees without pain, side tilt on the left and right to 25 degrees without pain, and rotation to the left and right was to 25 degrees without pain.  Pain was identified by facial grimace.  There was no additional limitation of motion with repetitive use.  A neurological examination revealed normal muscle strength, mass, and tone in the lower extremities.  Deep tendon reflexes were 2+ at the knees and ankles.  There were no pathological reflexes.  There was no atrophy, fasciculations, or spasticity.  Sensory examination showed reduced sensation to pinprick in the distal toes bilaterally in all digits in a stocking distribution and otherwise intact sensation in the lower extremities and on the trunk to the waist level.  The Veteran was diagnosed with lumbosacral degenerative joint disease.  The examiner found that currently, the Veteran did not demonstrate evidence of a radiculopathy, myelopathy, or other neurological deficits due to the lumbar disc disease on physical examination.  

After a careful review of the evidence of record, both subjective and objective, the Board finds that the Veteran's degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity warrants no more than an initial 10 percent disability rating prior to May 14, 2010, and an initial disability rating of 20 percent from May 14, 2010 under Diagnostic Code 5237.  

The Board finds that the Veteran's degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity more nearly approximates the criteria for a 10 percent rating prior to May 14, 2010, the date of the May 2010 VA examination.  In reaching this determination, the record indicates that, prior to May 14, 2010, the Veteran had pain, forward flexion of the thoracolumbar spine to 87 degrees with pain beginning at 87 degrees at worst, additional limitation of joint function on repetitive motion due to pain with no additional degree of limitation, MRI findings of intermittent nerve root irritation, subjective complaints of pain radiating into the lower extremities, the use of a back brace, and no findings of neurological deficits due to the lumbar disc disease.  In addition, while the medical evidence demonstrates that the Veteran did have severe guarding and an antalgic gait, his gait was due mainly to his degenerative joint disease of the left knee per the June 2010 VA examiner's addendum opinion.  Moreover, the Veteran himself reported on many occasions to VA examiners that he used assistive devices, namely a cane, for ambulation due to the knee condition.  Even considering the Veteran's lay statements of low back pain with radiation into the lower extremities and the November 2008 fee basis VA examination by QTC medical services demonstrating additional limitation of function with repetitive motion without additional degree of limitation, the record evidence fails to demonstrate that the Veteran exhibits functional loss due pain where motion is impeded at greater than 30 degrees but not greater than 60 degrees of forward flexion, or had any additional limitation of motion upon repetitive motion that would warrant an evaluation in excess of the 10 percent rating prior to May 14, 2010.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Spurgeon and DeLuca, both supra.  

The Board also finds that the evidence on file, from May 14, 2010, shows that the Veteran's degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity results in pain, forward flexion of the thoracolumbar spine to 80 degrees with pain beginning at 45 degrees at worst, no additional limitation of joint function on repetitive motion, MRI findings of intermittent nerve root irritation, subjective complaints of pain radiating into the lower extremities, the use of a back brace, and no findings of neurological deficits due to the lumbar disc disease.  While the May 2010 VA examination revealed forward flexion to 80 degrees and that there was no additional limitation after three repetitions of range of motion, the Veteran was observed to have pain beginning at 45 degrees of flexion and the May 2010 VA examiner did find objective evidence of pain.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that his degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity more nearly approximates the criteria for a 20 percent disability rating, but no higher, under Diagnostic Code 5237, for the period from May 14, 2010. 38 C.F.R. §   This assignment of a 20 percent evaluation takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).

A higher evaluation under Diagnostic Code 5237 is not warranted for the Veteran's degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity from May 14, 2010.  As aptly noted by the record, the May 2010 VA examination report demonstrates that there is satisfactory evidence of painful motion of the lumbar spine.  There is also medical and lay evidence of continued chronic low back pain.  However, the range of motion testing showed forward flexion to 80 degrees with pain beginning at 45 degrees, and neither the May 2010 VA examination nor the February 2011 VA examination demonstrated any findings of range of motion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  Thus, the examination results did not show range of motion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine, and as such the record evidence does not more nearly approximate the applicable rating criteria for a higher disability rating from May 14, 2010.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, supra.

The Board also observes that the private and VA medical evidence of record throughout the duration of the appeal does not reflect that the Veteran was prescribed bed rest by a physician for his low back symptoms.  He reported to VA examiners that he had no episodes of incapacitation, he reported to the May 2010 VA examiner that he missed two days of work in the last year due to his back, and he testified in the January 2011 video conference hearing that he had missed a couple of days of work due to his back in the past couple of years, and that one physician had stated that he needed to take it easy, although he did not specify that any bed rest was prescribed by a physician.  As such, the Board finds that the preponderance of the evidence demonstrates that the Veteran did not experience incapacitating episodes which required prescribed bed rest for the application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time throughout the duration of the appeal.  Therefore, as there are no records of the need for bed rest and treatment as prescribed and provided by a physician, by regulation, there is no evidence of incapacitating episodes and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable in this case.  38 C.F.R. § 4.71a, (2011).

The Board also finds that, the medical evidence of record, including both private and VA medical records throughout the duration of the appeal, has not demonstrated any objective findings of neurological deficits in the lower extremities, including radiculopathy, due to the Veteran's lumbar spine condition.  Despite the Veteran's continued reports of lumbar spine pain radiating into the lower extremities, the May 2008 VA MRI report, the findings of decreased sensation in the lower extremities in the October 2008 private treatment report, and the findings of decreased sensation to pinprick in the toes in the February 2011 VA examination, the consistent objective findings throughout the record reflect normal neurological evaluations with no evidence of a neurological deficit.  The medical evidence of record during the pendency of this appeal reflects findings of:  negative straight leg raising bilaterally; normal muscle strength, tone, and mass; deep tendon reflexes from 1+ to most recently 2+ bilaterally; no muscle atrophy; negative Lesage's sign bilaterally; an entirely normal neurological evaluation in October 2008; normal motor function, sensory function, and reflexes in the November 2008 fee-basis VA examination by QTC Medical Services; intact sensation of the bilateral lower extremities to temperature, vibration, and light touch, and negative straight leg raise bilaterally in the May 2010 VA examination; and intact sensation in the lower extremities and on the trunk to the waist level in the February 2011 VA examination.  Therefore, separate disability ratings for neurological deficits are not warranted in this case.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected lumbar spine condition.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations and in testimony before the undersigned Veterans Law Judge.  The Veteran is competent to report his current symptomatology as it pertains to his back and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  The Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.  

All things considered, the record as a whole demonstrates that the Veteran's degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity warrants no more than an initial 10 percent disability rating prior May 14, 2010, and an initial disability rating of 20 percent from May 14, 2010, under Diagnostic Code 5237.  See Fenderson, 12 Vet. App. at 125-26.  

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity should be rated at 10 percent prior May 14, 2010, and 20 percent from May 14, 2010, under Diagnostic Code 5237.  See Fenderson, 12 Vet. App. at 125-26.  Additionally, the Board finds that no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 10 percent prior to prior May 14, 2010, or higher than 20 percent from prior May 14, 2010, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See SOC, dated January 2009, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity prior to May 14, 2010, is denied.  

An initial disability rating of 20 percent for degenerative arthritis of the lumbar spine with intermittent nerve root irritation to the right lower extremity from May 14, 2010, is granted, subject to the regulations applicable to the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


